                          IN THE LTNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BRETT-ANDREW: HOUSE OF                                  )
NELSON,                                                 )
                                                        )
                        Plaintifl                       )
                                                        )
                                                        )
                                                        )
DANIEL AUS'|IN WALZL.                                   )
                                                        )
                        Defendant                       )   Civil Action No. 3:20-CV-2906-C-BT

                                                   ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that the Court should dismiss this        civil action for lack of

subject matter jurisdiction.   I




        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the    findings and conclusions of the Court. For the reasons stated

therein, the court oRDERS that this civil action be DISMISSED without prejudice for lack                of

subject matter jurisdiction. The Clerk of Court is directed to terminate any and all pending

motions.
                                        /,
        SOORDERED rhis             /C        duyofWay,2[2l.
                                                                I
                                                            (

                                                                            4
                                                                                             )
                                                    S           CU     CS
                                                            R        D STATES DI           CT JUDGE


      I Plaintiffhas failed to file objections to the Magistrate Judge's Findin   S,   nclusions, and
Recommendation and the time to do so has now expired,
